J-A04032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KATHLEEN JAFFE AND BRUCE JAFFE,            :   IN THE SUPERIOR COURT OF
    H/W                                        :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 2007 EDA 2019
    JOSEPH DELCASALE                           :

               Appeal from the Judgment Entered April 26, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): 170800985


BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                       FILED NOVEMBER 10, 2020

        Appellants, Kathleen and Bruce Jaffe, appeal from the judgment entered

in the trial court following a jury trial in a personal injury action brought

against Appellee, Joseph DelCasale.1 Appellants now seek, with the consent

of Appellee, to discontinue their appeal. We grant this request and discontinue

the appeal.

        Following the briefing of this appeal and the submission of this matter

on briefs, Appellants and Appellee filed a stipulation indicating that the parties

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 Appellants purport to appeal from the May 3, 2019 order denying their post-
trial motion. However, an appeal properly lies from the entry of judgment.
Johnston the Florist, Inc. v. TEDCO Construction Corp., 657 A.2d 511,
514 (Pa. Super. 1995). Here, judgment was entered on April 26, 2019, and
Appellants’ notice of appeal was timely filed on May 9, 2019. We have
amended the caption accordingly.
J-A04032-20



had agreed to resolve the underlying dispute through binding arbitration and

requested that this Court defer resolution of the matter until the conclusion of

the arbitration process. On May 1, 2020, this Court entered a per curiam

order staying the matter for six months and directing the parties to file a

status report at the conclusion of this period.

      On October 6, 2020, the parties filed a “Status Report/Stipulation,”

which we treat as an application for relief seeking the discontinuance of this

appeal.   See Pa.R.A.P. 1973(a), Note (providing that, once 14 days have

elapsed from the filing of the appellee’s brief, an appeal may be discontinued

only by leave of the court upon application). In this filing, the parties stated

that the arbitrator issued a ruling resolving this matter on September 23, 2020

and Appellee had already paid the arbitrator’s damages award. The parties

therefore requested that this Court mark Appellants’ appeal as discontinued.

      In light of the fact that the parties have resolved the underlying dispute

through binding arbitration, we grant the application for discontinuance of the

appeal.

      Appeal discontinued.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020

                                      -2-
J-A04032-20




              -3-